Citation Nr: 0832876	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran presented testimony at a travel board hearing 
chaired by the undersigned in June 2006.  A transcript of the 
hearing is associated with the veteran's claims folder.

The Board remanded this case in September 2006 for further 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A December 1991 Board decision denied the veteran 
entitlement to service connection for skin cancer (basal cell 
carcinoma).

2.  Evidence received since the December 1991 Board decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for basal cell carcinoma.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for basal cell carcinoma.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.311, 20.1105 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.309, certain specified diseases will be 
service connected if they become manifest in a radiation- 
exposed veteran.  38 C.F.R. § 3.309(d). The veteran's 
disease, basal cell carcinoma (skin cancer) is not one of the 
diseases contemplated by § 3.309. 38 C.F.R. § 3.309(d)(2).  
Accordingly, § 3.309 is not applicable to the case at hand.  


However, the veteran has been shown to have been exposed to 
ionizing radiation resulting from his proximity to ships and 
artifacts that were irradiated in Operation CROSSROADS.  
Accordingly, the veteran is potentially entitled to service 
connection for basal cell carcinoma under 38 C.F.R. § 
3.311(b). 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met. The 
list includes skin cancer (basal cell carcinoma). 

History and Analysis

The veteran's claim for service connection for basal cell 
carcinoma was denied by the Board in a December 1991 
decision.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7104(b).  In August 2002, the 
veteran submitted his request to reopen a claim for service 
connection for basal cell carcinoma.

The evidence of record prior to the December 1991 Board 
decision included the veteran's service treatment records, VA 
medical records, private medical records, a Defense Nuclear 
Agency (DNA) report, Decision Review Officer hearing 
testimony and a VA medical opinion.  The December 1991 Board 
decision denied the veteran's claim, partly on the basis of 
data provided by the DNA (reporting the amount of radiation 
the veteran was exposed to) as well as a medical opinion 
based off of this data that concluded that the veteran's skin 
cancer was not a result of ionizing radiation exposure.  
Therefore, there was no showing that the veteran's condition 
was caused by military service.  

The medical evidence received since the final December 1991 
decision consists of a July 2002 letter from VA Doctor N.M., 
VA treatment records from October 2001 to July 2006 and the 
veteran's testimony from a June 2006 travel board hearing 
before the undersigned.  The July 2002 letter from Dr. N.M 
was sent to the veteran to acknowledge the veteran's 
participation in a VA Ionizing Radiation Registration (IRR) 
program.  It appears to be a form thank you letter.  The 
letter states that the veteran had previously had skin 
cancer, which may have been as a result of his radiation 
exposure.  The newly submitted VA treatment records shows the 
existence of and treatment for basal cell carcinoma, as well 
as the veteran having cancerous tissue removed from the base 
of his nose in July 2006.  The veteran's June 2006 testimony 
covered his history of alleged exposure to radiation in 
service, as well as his opinion that that his radiation 
exposure in service caused his basal cell carcinoma.  The 
testimony the veteran provided is substantially similar to 
the testimony the veteran provided prior to the Board's 
December 1991 decision.

While the veteran has stated his belief that his basal cell 
carcinoma was caused by his exposure to radiation during his 
military service, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board remanded this case in September 2006 in part to try 
to obtain further medical records regarding the veteran's 
claimed basal cell carcinoma.  Some of the medical treatment 
for the veteran's basal cell carcinoma was not provided by 
VA, and the veteran has not authorized VA to obtain the 
records of treatment for the veteran's mole removal surgery 
scheduled for June 2006.  Consequently, the claims file is 
devoid of these records.  While VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  A statement that a condition "may be" a result 
of radiation exposure is speculative at best.  Such a 
statement is too vague and speculative to warrant any 
probative weight.  Due to the speculative nature of the July 
2002 Dr. N.M. letter, with no indication of any facts or 
medical evidence reviewed and nothing to indicate it is more 
than a form letter with boilerplate language to anyone who 
agreed to participate in the IRR, it is insufficient to 
provide a medical nexus in favor of the veteran's claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

While the evidence the veteran has submitted is new, it must 
also be considered material.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence does not address whether the 
veteran's basal cell carcinoma was incurred in service or 
within one year of separation; that the veteran was exposed 
to higher levels of radiation than previously indicated or 
that the veteran's skin cancer was a result of the amount of 
radiation the veteran was reported as being exposed to.  

Accordingly, the newly submitted records and hearing 
testimony do not provide any evidence that would indicate 
that the veteran's basal cell carcinoma was caused by his 
period of honorable service.  As none of the newly submitted 
evidence has any bearing as to whether the veteran's basal 
cell carcinoma is related to his period of honorable service, 
these records are not material to the veteran's claim.  Since 
new and material evidence has not been submitted since the 
December 1991 Board decision, reopening of the claim for 
service connection for basal cell carcinoma is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  A fourth requirement that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was removed 
from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008). Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the respective duties of the 
claimant and of VA.  In January 2003, prior to the issuance 
of the rating decision that is the subject of this appeal, 
the veteran was advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
that this condition was incurred in or aggravated by service, 
that the RO would assist her in obtaining additional 
information and evidence; and of the responsibilities on both 
her part and VA's in developing the claim.  He was told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  A March 2006 letter informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his VA treatment records.  The veteran 
testified before the undersigned at a travel board hearing.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for basal 
cell carcinoma is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


